Case 1:20-cv-01930-JPW Document 1-2 Filed 10/20/20 Page 1of1

416004

 

Mirruin County Scuoor District
201 Eighth Street - Highland Park
TELEPHONE (717) 246-0148 Lewistown, Pennsylvania 17044 FAX (717) 248-4943

 

James A. Estep, Superintendent
Vance S. Varner, Chief Operations Officer Kevin J, O"Donnell, Jr. Chief Academic Officer
Melinda K. Kenepp, Chief Financial Officer

 

October |, 2020

Dear Parents/Guardians:

This information is going to be shared with students and staff today.

Starting Monday October 5, 2020, no masks, articles of clothing or other items may
be worn or otherwise brought on to Mifflin County School District property, which
contain political speech or symbolize a particular political viewpoint, including but
not limited to confederate flags and swastikas, as well as BLM logos or phrases
associated with that movement.

This action is being taken due to complaints that have been received about such
items and how those items have disrupted the education of students within the
Mifflin County School District.

Thanks for your attention on this matter.

MCSD Administration

 
